Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00395-CR
____________
 
JEROME WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 361st District Court
Brazos
County, Texas
Trial
Court Cause No. 28,278-361
 

 
M E M O R A N D U M  O P I N I O N




After a guilty plea, appellant was convicted of the offense
of burglary of a habitation and sentenced on December 8, 2000, to ten years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  The sentence was suspended and appellant was
placed on community supervision for five years. 
On June 27, 2001, the trial court signed a judgment revoking probation
and sentencing appellant to ten years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until April 24, 2002.[1]
A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 30, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).
 




[1]  The notice of
appeal is stamped Areceived@ on July
31, 2001, by the 361st District Court. 
The file stamp is by the Brazos District Clerk.  Even if we were to consider the Areceived@ date as
the date of filing, the notice of appeal would be late.